Battle, J. This action was brought by appellees against the appellants in the Pope circuit court, on the law side thereof. The parties waived a jury, and the issues in the cause were tried by the court. Judgment was rendered in favor of the plaintiffs against the defendants ; and an appeal was taken by the defendants, but no bill of exceptions was filed. An instrument of writing, signed by the judge, appears in the transcript, which purports to be conclusions of law and facts found by the court. The findings of facts by the court are also set out in the judgment, as in Smith v. Hollis, 46 Ark. 17, but they show no error. Appellants rely for reversal on the writing purporting to be conclusions of law and facts found by the court. Was it a part of the record? It has been held by this court that, without a bill of exceptions, the conclusions of law found by the court are no part of the record. Hall v. Bonville, 36 Ark. 491. Eor the same reason the findings of facts by the court should be brought on record by a bill of exceptions, both being required of the court, sitting as a jury, by the same statute. Mansfield’s Digest, sec. 5149. There is no entry on the record showing the filing of any conclusions of law and fact in this case, and if any were filed, they were not in any way made a part of the judgment. It follows that we cannot consider the writing relied on by appellants as the conclusions of law and facts found by the court. Judgment affirmed.